DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
Applicant’s cancellation of claim 51, amendment of claim 1-3, 5, 9, 10, 13-15, 23, 24, 27, 49, 52-54, in the paper of 5/6/2022, is acknowledged.  Applicants' arguments filed on 5/6/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-3, 5-15, 16-22, 23-25, 27-32, 34, 36, 37, 39, 49, 50, 52-56 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-3, 5-15, 23-25, 49, 51, drawn to a composition comprising a Cas13b effector protein and the species of Prevotella intermedia Cas13b effector protein (listed in Table 1A) in the paper of 7/28/2021, is acknowledged.  
Claims 16-22, 27-32, 34, 36, 37, 39, 50, 53, 54-56 are withdrawn from further consideration by the examiner, 37CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15, 23-25 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Previously claim 1 (claims 2-3, 5-15, 23-25 and 52 dependent on) was indefinite in the recitation “non-naturally occurring or engineered composition” on the basis that it is indefinite as to what a “non-naturally occurring” composition is.  As what is naturally occurring changes every day as a normal part of evolution, it is unclear and confusing as to what is non-naturally occurring.  Thus it is unclear and confusing as to what a non-naturally occurring composition is.
Applicant’s continue to traverse this rejection on the basis that applicants submit that the rejection does not apply to the claims as presented and described above.  For the purpose of advancing prosecution “non-naturally occurring” continues to not being given patentable weight.
Previously claim 3 was indefinite in reference to what is a csx28 protein.  In the interest of compact prosecution csx28 protein is interpreted as a natural accessory protein that interacts with a Cas13b effector protein from Table 1A.
Previously claim 5 was indefinite in reference to what is a csx27 protein.  In the interest of compact prosecution csx27 protein is interpreted as a natural accessory protein that interacts with a Cas13b effector protein from Table 1A.
Applicants submit that the specification clearly defines the accessory proteins Csx27 and Csx28 and applicants further submit the reference Smargon et al.  Applicants submit that a person skilled in the art would understand the accessory proteins in light of the specification.
Applicant’s complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously stated and made of record.  It remains that applicants have not clarified what a Csx27 and Csx28 protein is beyond a previously uncharacterized protein, as per Smargon et al., which interacts with a newly defined Cas13b effector protein.
Previously claim 25 was indefinite in that it is drawn to the delivery system of claim 23 which comprises a delivery vehicle comprising a gene-gun or one or more viral vectors.  It is indefinite in that it is unclear and confusing as to what a gene-gun is and the relationship of a delivery vehicle comprising a gene-gun or one or more viral vector(s) to the components of the delivery system of claim 23.
Applicants submit that all of the recited delivery vehicles in claim 25 are commonly used to deliver one or more components of the delivery system on claim 23 into cells.  While applicants submission of the use of the delivery vehicles  of liposome(s), particle(s), exosome(s), microvesicle(s) or one or more viral vector(s) are acknowledged, it remains that the delivery vehicle of a gene gun is indefinite in that it is confusing and unclear as to what a gene gun is.

Newly amended claim 1 is indefinite in that the recitation:
” wherein the engineered guide RNA is capable of forming a CRISPR-Cas complex with the Cas13b effector protein and comprises a) a guide sequence that replaces a spacer sequence encoded by the naturally occurring guide RNA with a new sequence that reprograms the CRISPR-Cas complex to bind a new target RNA sequence” is confusing and unclear for a number of different reasons.  First it is confusing and unclear what is meant by a “guide sequence that replaces a spacer sequence” in that it is unclear and confusing what “a spacer sequence is in the context of “engineered guide RNA”.  Second it is unclear how a “spacer sequence” is “encoded by the naturally occurring guide RNA.
Claims 2, 3, 5, 9, 10 (claims 11-12 dependent on), 13 are indefinite in that there is a lack of antecedent basis for “the mutated orthologous Cas13b effector protein” in claim 1.
Claims 14 and 15 are indefinite in that there is a lack of antecedent basis for “the mutated orthologous Cas13b effector protein” in claim 2.
Claim 6 is indefinite in that it is unclear as to the relationship of the “two or more guide RNA” to the guide RNA referenced in claim 1 from which it depends.  Claim 6 is also indefinite for the same reasons stated regarding the guide RNA of claim 1 above.
Claim 7 recites the limitation "the crRNA sequence" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the heterologous guide sequence" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23-25 are indefinite in that the recitation “a mutated orthologous Cas13b effector protein” is unclear and confusing.  What is a recitation “a mutated orthologous Cas13b effector protein”?  While claim 23 recites “a mutated orthologous Cas13b effector protein from Table 1A” it is unclear as to what such “a mutated orthologous Cas13b effector protein” is relative to those protein sequences listed in Table 1A.
Newly amended claim 49 and 52 are indefinite in that a “Cas13b effector protein selected from …Prevotella intermedia 12” is unclear and confusing as to what this protein is.  While Table 1A does contain a protein sequence for Prevotella intermedia 12, it is unclear if this is the protein sequence applicants are referring to.
Appropriate comment/amendment is required.

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
6/222022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652